                  EXHIBIT E




Case 5:19-cv-00250-FL Document 1-6 Filed 06/18/19 Page 1 of 13
     FORTNITE® END USER LICENSE AGREEMENT                                                                 Rllllll1I PC "'




     Please read this Agreement carefully. It is a legal document that exp lains your rights and obligations related

     to your use of Epic's Software, including any Services you access or purchases you make through the

     Software. By downloa.ding or using the Software, or by otherwise indicating your accepta nce of this

     Agreement, you are agreeing to be bound by the terms of this Agreement. If you do not or cannot agree to

     the terms of this Ag reement, you may not download or use this Software.



     In particular, we want to highlight some important terms, policies, an d procedures in this Agreement. By

     accepting this Agreement:



     1. You are also agree ing to other Epic rules and policies that are expr essly incorporated into this Agreement.

     Please read them carefully:



     Our Privacy Policy explains what infor mation we collect from you and how we protect it.

     Our Fan Content Polley explains what you can do with Epic's Intellectual Property in the content you create.

     Ou r Terms ofServ,ce explain the rules for our websites.



     2. You grant Epic a license to use whatever content you create using the Service. You can find more
     information in the User Generated Content section below.



     3. You and Epic agree to reso lve disputes between us in individual arbitration (not in court). we believe the

     alternative dispute-resolution process of arbitration will resolve any dispute fairly and more quickly and

     efficiently than forma I court litigation . section 12 explains t he process in detail. We'Ve put this up front (and in
     caps) because it's important:



     THIS AGREEMENT CONTAINS A BIND ING , IND IVIDUAL ARBITRATION AND CLASS-ACTION WAIVER

     PROVISION . IF YOU ACCEPT THIS AGREEMENT, YOU AND EPIC AGREE TO RESOLVE DISPUTES IN BINDING,

     INDIVIDUAL ARBITRATION AND GIVE UP THE RIGHT TO GO TO COURT INDIVIDUALLY OR AS PART OF A

     CLASS ACTION , AND EPIC AGREES TO PAY YOUR ARB ITRATION COSTS FOR ALL DISPUTES OF UP TO

     $10,000 THAT ARE MADE IN GOOD FAITH (SEE SECTION 12). YOU HAVE A TIME-LIMITED RIGHT TO OPT

     OUT OF THIS WAIVER.



     TO ENTER INTO THIS LICEN SE AGREEMENT, YOU MUST BE AN ADULT OF THE LEGAL AGE OF MAJORITY IN
     YOUR COUNTRY OF RESIDENCE. YOU ARE LEGALLY AND FINANCIALLY RESPONSIBLE FOR ALL ACTIONS USING

     OR ACCESSING OUR SOFTWARE, INCLUDING THE ACTIONS OF ANYONE YOU ALLOW TO ACCESS TO YOUR

     ACCOUNT. YOU AFFIRM THAT YO U HAVE REACHED THE LEGAL AGE OF MAJORITY, UNDERSTAND AND ACCEPT

     THIS AGREEMENT (INCLUDING ITS DISPUTE RESOLUTION TERMS). IF YOU ARE UNDER THE LEGAL AGE OF

     MAJOR ITY, YOUR PARENT OR LEGAL GUARDIAN MUST CONSENT TO THIS AGREEMENT.



     Certain words or phrases are defined to have certain meanings when used in this Agreement. Those words

     and phrases are defined below in Section 16.



     If your primary residence is in the United States of America, your agreement is with Epic Games, Inc. If it is not
     in the United States of America, your agreement is with Epic Games International S.a r.l., acting through its

     Swiss branch.



     1. License Grant



     Epic grants you a personal, non-exclusive, non-transferable, non-sublicensable limited right and license to

     install and use the Software on compatible devices you own or control for your personal entertainment use

     (the "License"). The rights that Epic grants you under the license are subject to the terms of th is Agreement,

     and you may only make use of the license if you comply with all applicable terms.



     The License becomes effective on the date you accept this Agreement. The Software is licensed, not sold, to

     you under the license. The license does not grant you any t itle or ownership in the Software.
Case 5:19-cv-00250-FL Document 1-6 Filed 06/18/19 Page 2 of 13
     2. License Cond it ions
         You may not do or attemptto do any of the following with respect to t he Software or any of its parts: (a) use it
         commercially or for a promotional purpose except as Epic expressly authorizes; (b) copy, reproduce,
         distribute (including via a network server), display, or use it in a way that is not expressly authorized in this
         Agreement; (c) sell, rent, lease, license, distribute, or otherwise t ransfer it; (d) reverse engineer, derive source
         code from, modify, adapt, translate, decompile, or disassemble it or make derivative works based on it; (e)
         remove, disable, circumvent, or modify any proprietary notice or label or security technology included in it; (f)

         create, develop, distribute, or use any unauthorized software programs to gain advantage in any online or
         other game modes; (g) use it to infringe or violate the rights of any third party, including but not limited to any
         intellect ual property, publicity, or privacy rights; (h) use, export, or re-export it in violation of any applicable
         law or regulation; or (i) behave in a manner which is det rimental to the enJoyment of the Software by other
         users as intended by Epic, in Epic's sole judgment, including but not limited to the following - harassment, use
         of abusive or offensive language, game abandonment, game sabotage, spamming, social engineering,
         scamming, running or using methods which are not authorized by Epic and which interfere with t he outcome
         and/or the course of t he Software (includ ing Cheats, bot s, scripts, or mods not expressly authorized by Epic)
         by giving you and/or a nother user an advantage over other players who do not use such methods, or making
         or otherwise cont ribL>ting to such unauthorized software.


         The Software may contain Cheat Detection software or features or you may be prompted to install Cheat
         Detection software during your installation of the Software. If you do not agree to install the Cheat Detection
         software or at any t ime remove or disable the Cheat Detection software or features, the License granted to
         you automatically term inates and you may not make use of the Software. The Software or t he Cheat
         Detection software may collect and transm it details about your account, gameplay, and potentially
         unauthorized programs or processes in connection with Cheat Detection, subject to Epic's Privacy Policy. In
         the event that Cheats are identified, you agree that Epic may exercis e any or all of its rights under this
         Agreement.


         3. Updates and Patches



         Epic may provide patches, updates, or upgrades to the Software that must be installed in order for you to
         continue to use the Software or Services. Epic may update the Software remotely without not ifying you, and
         you hereby consent to Epic applying patches, updates, and upgrades. Epic may modify, suspend, discontinue,
         substitute, replace, or limit your access to any aspect of t he Software or Services at any t ime. You
         acknowledge that your use of the Software or Services does not confer on you any interest, monetary or

         otherwise, in any aspect or f eature of the Software or Services, including but not limited to (where applicable)
         any in-game rewards, trophies, achievements, character levels, Game currency, or Content. You also
         acknowledge that any character data, game progress, game customizat ion or other data related to your use
         of the Software or Services may cease to be available to you at any time without notice from Epic, including
         without limitation alter a patch, update, or upgrade is applied by Epic. Epic does not have any maintenance or

         support obligations with respect to the Software or Services.


         4. Game Currency and Content



         Epic may offer you the ability to acquire licenses to in-game currency ("Game Currency") or Cont ent, such as

         by: (a) purchasing a lim ited license to use Game Currency for a f ee ("Purchased Game Currency"), (b) earning
         a limited license to use Game currency by performing or accomplishing specific tasks in the Software, or (c)
         purchasing for a fee, exchanging Game Currency for, or earning a limited license to use Content. Also, Epic
         may facilitate the exchange of certain Content through the Software., in some cases for a fee. You may only
         use such Game Currency or Content if you pay the associated fee (if any). When you earn or pay the fee to
         obtain such Game currency or content, you are obtatntng or purchastng from Eptc the nght to have your

         License include such Game currency or Content. Regardless of any references Epic may make outside this

         Agreement to purchasing or selling Game Currency or Content, both Game Currency and Content are
         licensed, not sold, to you under the License. Use of an Epic Account Balance to purchase Game currency or
         Content is subject to Epic's Terms of Service.


         Neither Game currency nor Content are redeemable for money or monetary value from Eptc or any other
         person, except as otherwise required by applicable law. Game currency and Content do not have an
         equivalent value in real currency and do not act as a substitute for real currency. Neither Epic nor any other
         person or entity has any obligation to exchange Game Currency or Content for anything of value, including,
         but not limited to, real currency. You agree that Epic may engage in actions that may impact the perceived
         value or purchase price, if applicable, of Game Currency and Content at any time, except as prohibited          by
         applicable law.

Case 5:19-cv-00250-FL                  Document 1-6 Filed 06/18/19 Page 3 of 13
     All purchases of Purchased Game currency and Content are f inal and are not refundable, t ransferable, or
         exchangeable under any circumstances, except as otherwise required by applicable law. Epic, in its sole
     discretion, may impose limits on the amount of Game Currency or Content that may be purchased, earned,

     accumulated, redeemed or otherwise used.

     Except as otherwise prohibited by applicable law, Epic, m its sole discretion, has the absolute nght to manage,

     mod ify, substitute, rep lace, suspend, cancel or eliminate Game Currency or Content, including your ability to
     access or use Game currency or Content , without notice or liability to you. You may not t ransfer, se ll, gift,

     exchange, trade, lease, sublicense, or rent Game Currency or Content except within the Software and as

     expressly permitted by Epic.



     Except as otherwise prohibited by applicable law, Epic reserves and retains all rights, title, and interest,

     property or otherwise, in and to the Game Currency and Content. The license to Game Currency and Content

     under t he License will terminate upon termination of the License and as otherwise provided herein.



     When you provide payment information to Epic or its authorized processor, you represent that you are an

     authorized user of t he payment card, PIN, key, account or other payment method specified by you, an d you
     authorize Epic to charge such payment method for the full amount of the transaction.



     5. User Generated Content



     Epic may provide features through the Software or the Services that allow You to create, develop, modify, or
     contribute Cont ent ("UGC") and to upload, publish, or otherwise ma ke available UGC to some or all users of

     the Services. These f eatures may also allow you to interact with, m anipulate, and change UGC in whole or in
     part. Epic may modify, lim it, or discontinue certain features of the Service without notice or liability to you .



     "UGC" includes without limitation buildings, chat posts, character data, game custom ization, in-game

     constructions, replays, cinematics, scripts and programs, modes, gameplay, experiences, interactive features,

     and screenshots, music, sounds, sound recordings (and the musical works embodied therein) audiovisual
     combinations, musical works, animations, and other types of works (standalone or in combinat ion).



     subject to the rights and licenses You grant in this Agreement, you retain whatever rights t hat you may have
     in your UGC. Your rights in UGC only extend to the new, original content you create as part of your UGC and

     does not extend to or grant any rights to the Services, Software, Content created or made available by third-
     parties, or Content m.ide available by Epic through the Software or services.



     License to Epic. If You make or have made available any UGC in the Services, You give Epic permission to

     host, copy, import, store, mod ify, adapt, display, publicly perform (including by means of digital audio

     transmissions), reproduce (and make mechanical reproductions of m usical works embodied in sound

     recordings ), create derivative works of (including synchronize to v isual images), publicly display, transfer,

     sublicense, and distribute (collectively "Use") that UGC, in whole or in part, including for commercial publicity

     and marketi ng purposes, in any country. This perm ission is perpetual and irrevocable and applies to any
     media, platform, or channel in connection with the Software and Se.vices.



     The right s you grant to Epic in t his Sect ion are provided on a through-to-the-audience basis, which means the

     owners or operators of third-party services will not have any separat e liability to you or any other third-party
     for UGC provided to or used on such third-party services via the service. Epic needs these perm issions in

     order to make your UGC available to players as part of the Services (i.e., in-game), and to make it available to

     streamers and content creators off of the Services (e.g., for use on other platforms). These rights need to be

     irrevocable because of the many channels in which UGC is distributed by us and ot hers after it's created.



     You understand that You are not entitled to receive any compensation, fees, consideration, or other
     rem uneration in connection with your UGC for any reason, including Epic's exercise of the rights You grant to

     Epic in this Section ar>d that Epic is not obligated to exercise t he rights You grant.


     Musical Works. Epic m ay, in its sole discretion, choose t o make available sound recordings and the musical

     works embodied in the sound recordings ("Licensed Music") in connect ion with UGC. If Epic makes available

     Licensed Music for use in your UGC, Epic grants you a non-exclusive, persona l, limited, revocable, non-

     transferable license to : (a) synchronize the Licensed Music into UGC during the period of time that the

     Licensed Music is made available through the Services, and (b) play, listen, and interact with UGC containing
     Licensed Music solely through the Services.



     Your modif ications (e.g., edits, use of a portion of) the Licensed Musi c to synchronize into the UGC are

     considered derivative works included in the definition of Licensed Music, the rights to which are retained by
     Epic and its licensors.

Case 5:19-cv-00250-FL Document 1-6 Filed 06/18/19 Page 4 of 13
     Special Rules for Recording Artists. If you are a composer or aut hor of a musical work and are (a) affiliated

     with or a member of a performing-rights organization ("PRO"), (b) under contract with a record label, or (c)
          have assigned your rights to a music publisher, then you must notify the interested party of the royalty-free
          license you grant through this Agreement to Epic. You are solely responsible for ensuring your com pliance
          with the relevant party's reporting or contract ual obligations, and (if applicable) obtaining the consent of t hat
          party to grant the royalty-free license(s) in this Agreement, includ ing if you create any new recordings through
          t he Service that your label may attempt t o claim.



          You represent and warrant t hat any UGC containing Licensed Music is not subject to and Epic has no
          obligation to pay royalties to any third party, including without limitation a sound recording copyright owner
          (e.g., a record label), a m usical work copyright owner (e.g., a music publisher), a PRO (e.g., ASCAP, BMI, SESAC,
          etc.), a sound recording PRO, any unions or guilds, or other t hird parties.


          Epic does not allow intellectual-property infringement activities through the Software or the Services. You
          may not and agree not to create, generate, or make available through the Software or the Services any UGC
          to which you do not have the rightto grant Epic such license in all of the elements (including the Licensed
          Music) of the UGC.


          If you do choose to create, generate, or make available your UGC thrnugh t he Software or Services, You are

          solely responsible for your UGC and represent and warrant t hat:


          (a) you are the creator and owner of, and have all the necessary licenses and rights to use and authorize Epic
          to exploit the license granted above;


          (b) your UGC, and Epic's use of the UGC as contemplated under this Agreement, will not infringe or violate
          any t hird-party rights, including copyright, trademark, patent, trade secret, moral rights, or the rights of
          privacy or publicity;


          (c} Epic doc5 not need t o obt.Jin .-:my further licenses, provide attribution, or puy roy.Jltics. or other

          compensation to any t hird parties; and


          (d) Epic's use of your UGC will not violate any third-party contract or cause Epic to violate any applicable laws
          or regulations.


          You are responsible for your UGC, so please don't make objectionab le content available on or through t he
          Services. If you do, we may have to take it down. Epic may, but is under no obligation, to edit or control any
          UGC You or others make available through the Software or t he Services. Epic may at any time screen, remove,

          delete, edit, block, or refuse t o publish UGC that violates this Agreement or is otherwise objectionable as
          determined in Epic's sole discretion and without prior notice or any l iability to You or any third party. If You
          provide UGC, You may only use the tools that Epic provides through the normal functionality of the Service to

          remove or modify that specific type of UGC.


          You understand that you may be exposed to UGC from a variety of sources when using the Software or the
          Services and acknowledge that UGC may be inaccurat e, offensive, indecent, or otherwise objectionable. You
          agree that Epic shall not be responsible or liable for y our or others' UGC.


          To the fullest extent permitted by law, You waive and agree to waive all rights of authorship, paternity,

          attribution, integrity, disclosure, withdrawal, and any other rights that are known or referred to as "moral
          rights", "artist's rights•, "droit moral", or other similar rights, recognized under any legal or equitable theory of

          any country or under any treaty, regardless of whether that right is referred to as a "moral right" (collectively
          "Moral Rights") in and to your UGC. You further knowingly and irrevocably agree to not exercise any Moral
          Rights in and to your UGC that You have not waived in any manner that interferes with any exercise of
          granted rights. You walve and agree not to assert your Moral Right s even if your UGC is altered or changed in
          a manner not agreeable to you.


          6. Feedback



          If you provide Epic wit h any Feedback, you hereby grant Epic a non-exclusive, fully paid, royalty-free,
          worldwide, perpetual, irrevocable, sublicensable, transferable, and assignable license to use, reproduce,

          distribute, modify, adapt, prepare derivative works based on, publicly perform, publicly display, make, have
          made, use, sell, offer t o sell, import, and otherwise exploit any and a ll Feedback for any purposes, for all

          current and fut ure met hods and forms of exploitation. "Feedback" means suggest ions, comments, ideas, and

          all other types of infor mat ion, including software and code, that you provide, publish, or otherwise
          communicate directly or indirect ly (including your employees, agents, contractors, or representatives) to Epic
Case 5:19-cv-00250-FL                        Document
     or its agents that relat es to the Services                   1-6
                                                 or Software. If any         Filed
                                                                     such rights      06/18/19
                                                                                 may not be licensed underPage
                                                                                                          applicable 5 of 13
          law (such as moral and ot her personal rights), you hereby waive and agree not to assert any such rights. You
     '-'' ' """"' "'~'-'''"" .... , ,~ "" b' ""'"- ..,, ..... ... ,_, , .... ,_, ,,.., .. ' '-'1"""' ._~ ._..., ,, ,._.,_..... " ''J .... ..,..... ..,, '"' ' ' J • """""" "''"''-" ., ,.., .. , .., .... ,_,, ..,v , ........ , ,..,.., '-'b' """"

     that if Epic makes use of your Feedback. Epic is not required to credi.t or compensate you for your
     contribution. You represent and warrant that you have sufficient rights in any Feedback that you provide to

     Epic t o grant Epic and ot her affect ed parties t he rights described above. This includes but is not limited to
     intellectual-property rights and ot her proprietary or personal rights.


     7. ownership!Third Party Licenses



     Epic and its licensors own all t it le, ownership rights, and intellectual property rights in the Software and
     Services. Features may be made available to you via the Software and Services that provide prefabricated
     templates or in-game items to use in connection with your UGC (defined below), however your use of a
     template does not give you any copyrights or other ownership in t he template. Epic, Epic Games, Unreal,
     Unrea l Engine, and Fortnit e, and their respective logos, are trademarks or registered trademarks of Epic and
     its affiliates in the United States of America and elsewhere. All rights granted to you under this Agreement are
     granted by express license only and not by sale. No license or other rights shall be created hereunder by
     implication, estoppel, or otherwise.


     The Software includes certain components provided by Epic's licensors. A list of credits and notices for third

     party components may be found in the game int erface.


     8. Disclaimers and Limitation of Liability



     Nothing in this Agreement will prejudice the statutory rights th•at you may have as a consumer of the

     Software or Services. Some countries, states, provinces or other jurisdictions do not allow the
     exclusion of certain warranties or the limitation of liability as stated in this section, so the below
     terms may not fully apply t o you. Instead, i n such jurisdictions, t he exclusions and l imitations bel ow

     shall apply only to t h e extent permi tted by the laws of such jurisdictions.


     The Software (including any Game currency and Content) and Services is provi ded on an "as is" and

     "as available" basis, "wi th all faults" and w ithout warranty of any k ind. Epic, its Ii censors, and its and

     their affiliates disclaim all warranties, conditions, common law duties, and representations (express,
     impl ied, oral, and written) w ith respect to t he Software and Servi ces, including without limitation all
     express, implied, and statutory warranties and condit ions of any kind, such as t itle, non-interference
     with your enjoyment, authori ty, non-infringement, merchantabil ity, fitness or suitab ility for any
     pu rpose (whether or not Epic knows or has reason to know of an y such purpose), system i ntegration,

     accuracy or completeness, results, reasonable care, workmanlike effort, lack of negligence, and lack
     of v iruses, whether alleged to arise under l aw, by reason of custom or usage i n t he t rade, or by cour se
     of dealing. Without limiting the generality of the foregoing, Epic, its licensors, and its a nd their
     affiliates make no warranty that (1 ) the Software or Services w i ll operate properly, (2) t hat the

     Software or Services w ill meet your requirements, (3) that the operat ion of the Software or Services
     w ill be uni nterr upted, bug free, or error free in any or all ci rcumstances, or (4) that any defects in the

     Software or Services can or will be corrected. Any warranty agai nst infringement that may be
     provided in Section 2-312 of the Uniform Commerci al Code or in any other comparable statute is
     expressly disclaimed. Epic, its licensors, and its and their affiliates do not guara ntee continuous,
     error-free, vi rus-free, or secure operation of or access to the Software or Services. This paragraph will
     apply to the maximum extent permitted by applicable law.


     To the maximu m extent permitted by appl icabl e l aw, neither Epic, nor its licensors, nor its or thei r

     affiliates, nor any of Epic's service providers (collectively, the " E,pic Parties"), shall be l iable in any way
     for any l oss of profits or any in direct, i ncidental, consequential, special, punitive, or exemplary

     damages, arising out of or in connecti on with this Agreement or the Software (including any Game
     cu rrency or Content) or Services, or the delay or inability to use or lack of functionali ty of the

     Software or Services, even in the eve nt of an Epic Party's fault, tort (i ncluding negl igence), strict
     liabi lity, indemni ty, product li abi lity, b reach of contract, br each of warranty, o r otherwise and even if
     an Epic Party has been advised of the possibility of such damages. Further, to the maximum extent
     permitted by applicable law, the aggregate liability of the Epic Parties ar isi ng out of o r in connect ion

     with thi s Agreement or the Software (including any Game currency or Content ) or Services will not
     exceed the total amounts you have paid (if any) to Epic for the Software (including any Game Currency
     or content) dur ing t 1he twelve (12) months i mmedi ately precedi ng the events giving r ise to such

     liability. These limitations and exclusions regardi ng damages apply even if any remedy fail s to provide

     adequate compensa tion.


Case 5:19-cv-00250-FL
     9. Indemnity     Document 1-6 Filed 06/18/19 Page 6 of 13

     T h ie; <::Prtlnn nnlv ;:innlipc; tn thP PVtPnt nPr m it t Prl h\l ;:innlir;:ihlP. l;:i1A1 If voi1 ;:irp nrnhihit Prl h\1 l;:iw frnm Pn t Prina
     into t he indemnification obligation below, then you assume, to t he extent permitted by law, all liability for all
     claims, demands, actions, losses, liabilities, and expenses (including attorneys' fees, costs and expert
     wit nesses' fees) that are the stated subject matter of the indemnification obligation below.


     You agree to indemnify, pay the defense costs of, and hold Epic, rts licensors, its and t heir affiliates, and its
     and their employees, officers, directors, agents, contractors, and other representat ives harmless from all

     claims, demands, actions, losses, liabilities, and expenses (including attorneys' fees, costs, and expert
     wit nesses' fees) that arise from or in connection with (a) any claim that, if tru e, would constitute a breach by

     you of this Agreement or negligence by you, (b) any act or omission by you in using the Software (including
     any Game currency or Content) or Services, or (c) any claim of infringement or violation of any third-party

     intellect ual property r ights arising from Epic's use of your UGC or Feedback as provided under Sections 5 or 6
     of this Agreement. You agree t o reimburse Epic on demand for any d efense costs incurred by Epic and any
     payments made or loss suffered by Epic, whether in a court judgment or settlement, based on any matter
     covered by this Section 9.


     10. Termination



     Without limiting any other rights of Epic, this Agreement will terminate automatically without notice if you fail
     to comply with any of its terms and conditions. You may also terminate this Agreement by deleting the
     Software from all devices on which you'Ve installed it. Upon any termination, the License will automat ically

     terminate, you may no longer exercise any of the rights granted to you by the License, and you must dest roy
     all copies of the Software in your possession.


     Except to the extent required by law, all payments and fees are non-refundable under all

     circumstances, regardless of whether or not this Agreement has been terminated.



     Sections 2, 5-13, and 15-17 will survive any termination of t his Agreement.



     11. Governing Law and Jurisdiction



     This Agreement is entered into in the State of North Carolina, U.S.A., and shall be governed by, and construed
     in accordance with, the laws of the State of North Carolina, exclusive of its choice of law rules. For any
     Disputes deemed not subject to binding individual arbitration, as provided in the section immediately below,

     you and Epic agree to submit to the exclusive jurisdiction of the Superior Court of Wake County, North
     Carolina, or, if federal court jurisdict ion exists, the United States District Court for the Eastern District of North

     Carolina. You and Epic agree to waive any jurisdictional, venue, or inconvenient forum objections to such
     courts (without affect,ing either party's rights to remove a case to federal court if permissible), as well as any
     right t o a Jury trial. Th e Convention on Contracts tor the International Sale ot Goods will not apply. Any law or

     regulat ion which provides that t he language of a contract shall be construed against the drafter will not apply
     to this Agreement. Th is paragraph will be interpreted as broadly as applicable law permits.


     12. Binding Ind ividual Arbitration; Class Action Waiver



     PLEASE READ THIS SECTION CAREFULLY. IT AFFECTS YOUR RIGHTS, INCLUDING YOUR RIGHT TO FILE A
     LAWSUIT IN COURT.


     Most issues can be resolved quickly and am icably by contacting Epic customer support at

     https:l/www.ep1cgames.com/customer-serv1ce. But we understand that sometimes disputes can't be easily
     resolved by customer support. This Section explains how vou and Epic agree to resolve t hose disputes,
     including (where appl icable) by binding, individual arbitration.


     Arbitration is an alternative dispute-resolution procedure that allows us to resolve issues without the
     formality of going to court. Any dispute between You and Epic is submitted to a neutral arbitrator (not a judge
     or Jury) for fair and fast resolut ion. Arbitrati on is more efficient for both you and Epic.


     12.1 Informal Resolu tion.



     If you have an issue that our customer support cant resolve, prior to starting arbitration You and Epic agree
     to attempt to resolve the dispute informally to help get us to a resolution and control costs for both parties.
     You and Cpic agree to make a good~faith effort to negotiate any dispute between us for at least JO days

     ("Informal Resolution" ). Those informal negotiations will start on the day You or Epic receive a written Not ice
     of a Dispute in accordance with this Agreement.
Case 5:19-cv-00250-FL Document 1-6 Filed 06/18/19 Page 7 of 13
     You will send your Notice of Dispute to Epic Games, Inc., Legal Department, ATTN: NOTICE OF DISPUTE, Box
         254, 2474 Walnut Street, Cary, North Carolina, 27518, U.S.A. Include you r name, account name you use while

          playing Fortnite, address, how to contact you, what the problem is, and what you want Epic to do. If Epic has a

         dispute with You, Epic will send our Notice of Dispute to your registered email address and any billing address

          You have provided us.



          If you reside in t he European Union ("EU"), You may also be entitled to subm it Your complaint to the
          European Commissiori's Online Dispute Resolution (ODR) Platform. ODR allows EU consumers to resolve disputes

          related to the online purchases of goods and services without going to court.


          If the dispute isn't resolved within by Informal Resolution or small-cla ims court (below), You or Epic may start

         an arbitration in accordance with this Agreement.



          12.2 Small Claims Court



          Instead of using Informal Resolution, You and Epic agree that You may sue us in small-claims court m your
         choice of t he county where you live or Wake County, North Carolina (if you meet the requirements of small-

         claims court). We hope you'll try Informal Resolution first, but you don't have to before going to small-claims

         court.



          12.3 Binding Individual Arbitration.



         THE ARBITRATION PROCEEDINGS IN TH IS SECTION WILL BE CONDUCTED ON AN INDIVIDUAL BASIS ONLY.


          You and Epic agree that Disputes will be settled by binding individual arbitration conducted by the Judicial

          Arb,crauon Mediation Services, Inc. ("JAMS") subject to the U.S. Federal Arbitration Act and federal arbitration law

         and according to the JAMS Streamlined Arb1trat1on Rules and Procedures effective July 1, 2014 (the "JAMS Rules")

         as modified by this Agreement.



         This means that You and Epic agree to a dispute-resolution process where we subm it any Dispute to a neutral
         arbitrator (not a judge or jury) that makes the final decision to resolve the Dispute. JAMS uses experienced

          professionals to arbitrate disputes, which helps You and Epic resolve any disputes fairly, but more quickly and
         efficiently than going to court. The arbitrator may award the same remedies t o you individually as a court

         could, but only to the extent required to satisfy your individual claim.


         The arbitrator's decision is final, except for a limited review by courts under the U.S. Fed eral Arb1trat1on Act,

         and can enforced like any other court order or judgment.



          12.3.1 Disputes we Agree to Arbitrate:


          You and Epic agree to submit all D,sputes between You and Epic to individual binding arbitration. "Dispute•

          means any dispute, claim, or controversy (except those specifically exempted below) betw een You and Epic
         that relates to your use or attempted use of Epic's products or services and Epic's products and services

         generally, including without limitation the validity, enforceability, or scope of this Binding Individual

          Arbitration section.


          You and Epic agree to arbitrate all Disputes regardless of whet her the Dispute is based in contract, statute,

          regulation, ordinance, tort (including fraud, misrepresentation, fraudulent inducement, or negligence), or any
         other legal or equitable theory.



         The Informal Resolution and Arbitration sections do not apply to (1) individual actions in small-claims court;

         (2) pu rsuit of enforcement actions through a government agency if the law allows; (3) a complaint or remedy
          under the EU General Data Protection Regulation: (4) an action to compel or uphold any prior arbitration

         decision; (5) Epic's right to seek injunctive relief against You in a court of law to preserve the status quo while
         an arbitration proceeds; (6) claims of piracy, creation, distribution, or promotion of Cheats, and intellectual-

          property infringement, and (7) the enforceability of the Class Action Waiver clause below.



          You and Epic agree that whether a dispute is subject to arbitration under this Agreement will be determined
          by the arbitrator rather than a court.



          12.3.2 Arbitration Procedure:



         To start an arbitration, review the JAMS Rules and follow the instruct ions for initiating an arbitration on the

Case JAMS
     5:19-cv-00250-FL                      Document
          website. The pa rty starting an arbitration must send1-6      Filedfor06/18/19
                                                               JAMS a "Demand                        Page
                                                                                 Arbitration" (available on its 8 of 13
          website), pay a filing fee, and mail a copy of the Demand for Arbitration to the opposing party. You will send a

         copy to Epic Games, Inc., Legal Department, ATTN: ARBITRATION OF DISPUTE, Box 254, 2474 Walnut Street,
     Cary, North Carolina, 27518, U.S.A. Epic will send our copy to your registered email address and any bi lling
     address You have provided us.


     The arbitration will be conducted by a single JAMS arbitrator selected wit h substant ial experience in resolving
     intellectual-property and commercial-contract disputes. You and Epic both agree that the arbit ration will be

     conducted in the Engl'ish language and that the arbitrator will be bol!lnd by t his Agreement.


     If an in-person hearing is required, the hearing wi ll take place either in Wake County, North Carolina, or where
     You reside; you choose.


     The arbitrator (not a judge or jury) will resolve the Dispute. Unless You and Epic agree otherwise, any decision
     or award will include a written statement stating the decision of each claim and the basis for t he award,
     including the arbitrator's essential fact ual and legal findings and conclusions.


     The arbitrator may only award legal or equitable remedies that are requested by You or Epic to satisfy one of
     our individual claims (that the arbitrator determines are supported by credible relevant evidence). The
     arbitrat or may not award relief against Epic respecting any person other t han You.



     Any decision or award may be enforced as a final judgment by any court of competent jurisdiction or, if
     applicable, application may be made to such court for judicial accept ance of any award and an order of
     enforcement.



     12.3.3 Arbitration Fees and Location:



     If You start the arbit ration, you must pay the JAMS filing fee required for consumer arbitrations.


     ln some situations, [ p ie will help with your fees to ( hope fully} get us to a resolution quickly and fairly:



     If the Dispute involves $10,000 or less, Epic will pay all of the JAMS costs, including the fees you otherwise
     would have been required to pay.


     If the above doesn't apply to You, but You demonstrate that arbitration costs will be prohibit ive compared to

     litigat ion costs, Epic will pay as much of your JAMS costs as the arbitrator finds is necessary to prevent
     arbitrat ion from being cost-prohibitive (as compared to the cost of litigation).


     Even if Epic wins the arbitration and the applicable law or the JAMS Rules allow Epic to seek our portion of the
     JAMS fees from you, we won1.



     The fee assistance off ered above is contingent upon You bringing t he arbitration claim in ·good faith". If t he
     arbitrat or finds You brought an arbitrat ion claim against Epic for an improper purpose, frivolously, or without

     a sufficient pre-claim investigation into the facts or applicable law, t hen the payment of all fees will be
     governed by the JAMS rules.


     JAMS costs do not include your Attorneys' fees and costs and Attorneys' fees and JAMS costs are not counted
     when determining how much a dispute involves.


     Epic won't seek our attorneys' fees or expenses from you in any arbitration, even if the law or the

     JAMS rules entitle us to do so. If you choose t o be represented by an attorney, you will pay your own

     attorneys' fees and costs unless the applicable law provides otherwise.


     12.3.4 Notice and Filing. If a Dispute must be arbitrated, You or Epic must start arbitration of the Dispute

     within two (2) years from when t he Dispute first arose. If applicable law requires you to bring a claim for a
     Dispute sooner than two yea rs after the Dispute f irst arose, you must start arbitration in that earlier t ime
     period. Epic encourages You to tell us about a Dispute as soon as possible so we can work to resolve it. The
     fai lure to provide timely notice shall bar a ll claims.



     12.3.5 Continuation in Effect. Th is Binding Individual Arbitration section survives any termination of this

     Agreement or Epic's provision of services to You.


     12.3.6 Future Arbitration Changes_Although Epic may revise this Agreement in its discretion. Epic does not

     have the right to alter this agreement to arbitrate or the rules specified herein with respect to any Dispute
     once that Dispute arises.
Case 5:19-cv-00250-FL Document 1-6 Filed 06/18/19 Page 9 of 13
     12.4 Class Action Waiver_
           To the maxim um extent permitted by applicable law, You and Epic agree to only bring Disputes in an

           individual capacity an d shall not:


           seek to bring, Join, or participate in any class or representative action, collective or class-wide arbitration, or
           any other action where another individual or entity acts in a representative capacity (e.g., private attorney
           general actions); or



           consolidate or combin e individual proceedings or permit an arbitrator to do so without the express consent
           of all parties to this Agreement and all other actions or arbitrations.


           12.5 severabi lity.



           If all or any provision o f this Binding Individual Arbitration agreement is found invalid, unenforceable, or
           illegal, th en You and Epic agree t hat the provision will be severed and t he rest of the agreement shall remain
           in effect and be construed as if any severed provision had not been included. The sole exception is t hat if the
           Class Action Waiver 1s found invalid, unenforceable, or illegal, You and Epic agree that it will not be severable;
           t his entire Binding Individual Arbitration section will be void and unenforceable and any dispute will be

           resolved in court subject to the venue and choice of clauses specified in this Agreement . Under no
           circumstances shall ar bitration be conducted on a class basis without Epie's express consent.


           12.6 Your 30-Day Right to Opt out



           You have the right to opt out of and not to be bound by t he arbitrat ion and class action waiver provisions set
           forth in this Agreement. To exercise this right, You must send written notice of your decision to the following
           address: Epic Games, Inc., Legal Department , ATTN: ARBITRATION OPT-OUT, Box 254, 2474 Walnut Street,
           Cary, North Carolina, 27518, U.S.A. Your notice must include you r name, mailing address, and accou nt name
           you use while play ing Fortnite, and state that you do not wish to resolve disputes with Epic through

           arbitration. To be effective, this notice must be postma rked or deposited within 30 days of the date on
           which you first accepted this Agreement unless a longer period is required by applicable law;

           otherwise you will be bound to arbitrate disputes in accordance w ith th is section. You are responsible

           for ensuring that Epic receives your opt-out notice, so you may wish to send it by a means t hat provides for a

           delivery receipt. If you opt out of these arbitration provisions, Epic w ill not be bound by them wit h respect to
           Disputes with you.


           13. U.S. Government Matters



           The Software is a "Commercial Item" (as defined at 48 C.F.R. §2.101), consisting of "Commercial Computer

           Software" and "Commercial Computer Software Documentation" (as used in 48 C.F.R. §12.212 or 4 8 C.F.R.
           §227.7202, as applicab le). The Software is being licensed to U.S. Government end users only as Commercial

           Items and with only those rights as are granted to other licensees under this Agreement.


           You agree to comply w ith all applicable federal and foreign laws, regulations, and rules, and complete any
           required undertakings. You agree not to use, export, re-export, or download t he Software or Services into (or

           to a national or resident of) any country to which the U.S. has emba rgoed goods, or to anyone on the U.S.
           Treasury Department's list of Specially Designated Nationals or the U.S. Com merce Department's Table of
           Denial Orders. You rep resent and warrant that you are not located in, under the control of, or a national or
           resident of any U.S. restricted or prohibited count ry or on any U.S. restricted or prohibited list.



           14. Amendments of this Agreement


           Epic may issue an amended Agreement, Terms of Service, or Privacy Policy a t any t ime in its discretion

           by posting the amended Agreement, Terms of Service, or Privacy Policy on its website or by p roviding
           you with digital access to amended versions of any of these documents when you next access the
           Software. If any amendment to this Agreement, the Terms of Service, or Privacy Policy is not

           acceptable to you, you may terminate this Agreement and must stop using the Software. Your

           continued use of the Software will demonstrate you r acceptance of the amended Agreement and

           Terms of Service as well as your acknowledgement that you have read the amended Privacy Pol icy.



           15. No Assignment



           You may not, without t he prior written consent of Epic, assign, transfer, charge, or sub-contract all or any of

Case 5:19-cv-00250-FL
      your rights or obligations under thisDocument
                                           Agreement, and any1-6
                                                              attempt Filed     06/18/19
                                                                      without that                  Page
                                                                                   consent will be null and void.10
                                                                                                                  If of 13
           restrictions on transfer of the Software in this Agreement are not enforceable under t he law of your country,
           then this Agreement will be binding on any recipient of the Software. Epic may at any t ime assign, transfer,
       charge, or sub-contract all or any of its rights or obligations under this Agreement.


       16. Definitions



       As used in this Agreement, t he following cap1tal12ed words have the following meanings:


       ' Cheat Detection" means functionality intended to identify Cheats.



       "Cheats" means prog•ams, methods, or ot her processes which may give players an unfair competitive

       advantage in t he Software.


       "Confidential Infor mation" means any non-public information relat ed to the Software, including without

       limitation information related to gameplay or other content, Game Cu rrency, Content, the Services, your own
       feedback and comments, and the feedback or comments of any ot her licensee of the Software or any Epic
       representative.


       "Content" means any virtual items, virtual environments (such as islands), or other content t hat Epic makes

       available for you to access or download through or in connection wit h the Software, and expressly includes
       Licensed Music, and UGC t hat has been licensed to us by our users.


       "Epic" means, depending on the location of your primary residence:



       a. Epic Games, Inc., a Maryland Corporation having its principal business offices at Box 254, 2474 Walnut
       Street, Cary, North Carolina, 27518, U.S.A.; or


       b. Epic Games International S.a r.l., a Luxembourg Societe a Responsibilite Limitee, located at Atrium Business
       Pdlk, 33 ru~ Uu Pu ib RUllldill, L8070 B~llldrlg~, Gldf1U-DuLl1y ur Lux~111l.Juurg, dlling Lliruugll ib Swi~'.::i l..Hdlllil,

       having its principal business offices at Platz 3, 6039 Root, Switzerland .


       "Feedback" means any feedback or suggestions that you provide to Epic regarding the Software, Services or

       other Epic products and services.


       "Services" means any services made available to you through the Software, including services to acquire,

       maintain and use Game currency and Content.


       "Software" means the proprietary software application known as Fortnite, and any patches, updates, and

       upgrades to the application, and all relat ed content and documentation made available to you by Ep,c under
       t his Agreement, including but not limited to all software code, titles, themes, objects, characters, names,

       dialogue, catch phrases, locations, stories, artwork, animation, concepts, sounds, audio-visual effects,
       methods of operation, and musical compositions that are related to the application, and any copies of any of
       t he foregoing. Software specifically includes all Game Currency and Content for which you have paid the
       associated fee or otherwise acquired a license under Section 4.


       17. Miscellaneous



       This Agreement and any document or information referred to in this Agreement constitute the entire

       agreement between you and Epic relating to the subject matter covered by this Agreement. All other
       communications, proposals, and representations with respect to the subject matt er covered by t his
       Agreement are excluded.



       The original of this Agreement is in English; any translations are provided for reference purposes only. It is the
       express wish of the parties that these Terms and all related documents have been drawn up in English. Les
       parties declarent qu'elles ont demande et par les presentes confirment leur desir expres que cette
       convention soil red 1gee en anglais. You waive any right you may have under the law of your country to have
       this Agreement written or construed in the language of any other country.


       This Agreement describes certain legal rights. You may have other rights under the laws of your jurisdiction.
       This Agreement does not change your rights under the laws of your j urisdiction if the laws of your jurisdiction
       do not permit it to do so. Limitations and exclusions of warranties and remedies in this Agreement may not
       apply to you because your jurisdiction may not allow them in your particular circumstance. In t he event that
       certa in provisions of this Agreement are held by a court or tribunal of competent jurisdiction to be
       unenforceable, those provisions shall be enforced only to t he furthest extent possible under applicable law
Case 5:19-cv-00250-FL                    Document 1-6 Filed 06/18/19 Page 11 of 13
      and the remaining terms of this Agreement will remain in full force and effect.
          A llY dU u y tfJll lU e xe, u ~ e , U I ldl lUl e Uf u e 1d y Ill e x e r u ~e UI, d llY UI ll~ f 1g 11t~ u11u e 1 U lt~ Ag1 ee111e 11t, dl l d VV U I

          in equity will not be d eemed a waiver of those or any other rights or remedies available in contract, at law or

          in equity.


          You agree t hat this Agreement does not confer any rights or remedies on any person other than the parties
          to this Agreement, except as expressly stat ed.



          Epic's obligat ions are s ubj ect to existing laws and legal process, and Epic may comply with law enforcement or

          regulatory requests or requirements despite any contrary t erm in th is Agreem ent.



          18. Add itional Platfor m Terms



          18.1 Sony PlayStation Users:



          The following additional t erms and cond itions apply with respect to Software available for use on Playstation
          d evices that you own or control:



          Please note that Epic will store Sony Entertainment Network account information, including your email

          address and Online ID, as explained in Epie's Privacy Policy. Epic may allow its users t o search for other Epic

          accounts by t heir SEIII account and ot her Epic users may send you f riend requests. Your SEN account privacy
          settings will not apply to your Epic account.



          In no event may you convert any Software virtual currency into real currency, tangible goods, or in-kind

          considerat ion, and yo u are expressly forbidden from engaging in off-platform sales or exchanges of such

          virtual currency, such as at eBay or other auct ion sites.


          For SIEA u sers: Purchase and use of items are subject to the Netwo rk Terms of Service and User Agreement.

          This online service has been sublicensed t o you by Sony Interactive Entertainment America.



          For SIEE users: Any content purchased in an in-gam e store will be purchased from Sony Interact ive
          Entertainment Network Europe Limited ("SIENE") and be subj ect to Playstation™ Network Terms of Service

          and User Agreement which is available on the PlayStation® Store. Pl ease check usage rights for each

          purchase as these may d iffer f rom item to item . Unless ot herwise shown, content available in any in-game

          store has the same age rating as the game.



          18.2 Microsoft Xbox Users.



          The following additional terms and conditions apply with respect t o Software available for use on Xbox Live

          devices that you own or control:



          Neither Microsoft Corporat ion nor any of its affiliat es (collectively, "M icrosoft") have any maintenance or

          support obligations w it h respect to the Software or Services.



          Nothing in this Agreem ent shall govern or change, in any way, your r elationship w ith Microsoft under any

          agreements between you and Microsoft, including the Xbox Live t erms of use.


          Further, to the maxim um extent permitted by applicable law, the agg regat e liability of t he Epic Parties (other

          than Microsoft) arising out of or in connection with t his Agreement o r the Softwa re (including any Game

          Currency or Content) or Services will not exceed the total amounts you have paid (if any) to Epic for t he
          Software (including any Game Currency or Content) during the twelve (12) months immediately preceding the
          events giving rise to such liability and Microsoft shall have no liability to you arising out of or in connection

          with this Agreement or t he Software (including any Game c urrency o r Content) or Services. These lim itations

          and exclusions regarding damages apply even if any remedy fails to provide adequate compensat ion.



          18.3 Apple iOS Users.



          The following additional terms and conditions apply with respect t o Software available for use on any Apple,
          Inc. ("Apple") iPhone o r iPad devices that you own or control:



          You acknowledge t hat your agreement is not with Apple. Epic, not Apple, is solely responsitlle for the Software

          and the content thereof.



Case 5:19-cv-00250-FL                      Document 1-6 Filed 06/18/19 Page 12 of 13
      Your use of the Softwa re shall be subj ect to t he t erms of t his Agreement and as permitted by the Usage Rules
          set forth in the App St ore Terms and Conditions as of the date you download or first use the Software (which

          you acknowledge you have had the opportunity to review).
                                     You agree that Apple h as no maintenance or support obligat ions with respect to the Software or Services.


                                     You acknowledge and agree that Apple is not responsible for any product warra nties, whether express or
                                     implied by law, with respect to the Software or Services. If you are legally entitled to a warranty in your
                                     country or ot her Jurisdiction, then m the event of any failure of the Software or Services to conform to such

                                     required warranty, you may notify Apple, and Apple will refund the purchase price, if any, paid by you to
                                     Apple for the Software. To the maximum extent permitted by applicable law, Apple will have no ot her
                                     warranty obligation whatsoever with respect to the Software or Services, and any other claims, losses,

                                     liabilit ies, damages, costs or expenses attributable to any failure to conform to such required warranty will be
                                     Epic's sole responsibility. However, you understand and agree that in accordance with this Agreement, Epic

                                     has disclaimed all warranties of any kind with respect to the Software and Services, and therefore, there are
                                     no warranties applicable to the Software or services, except those required by law.


                                     As between Apple and Epic, Epic, not Apple, is responsible for addressing your or any third party's claims
                                     relating to the Software or Services or your possession and/or use o-f the Software or Services, 1ncludmg, but
                                     not limited to: (i) product liability claims; (ii) any claim that the Software or Services fail to conform to any

                                     applicable legal or regulatory reqUirement; and (iii) claims arising under consumer protection or similar
                                     legislation. In t he event of any third party claim that the Software or Services or your possession and use of

                                     the Software or Services infringes that third party's intellectual property rights, Epic, not Apple, will be solely
                                     responsible for the investigation, defense, settlement and discharge of any such intellectual property

                                     infringement claim (if and to the extent requ ired under this Agreement).


                                     You agree that this Agreement does not confer any rights or remedies on any person other than the parties
                                     to this Agreement, except as expressly stated. Notwithstanding the foregoing, Apple, and Apple's subsidiaries,
                                     are third party beneficiaries of this Agreement, and upon your acceptance of this Agreement, Apple will have
                                     t hP ri2ht (anrl will hP dPPmPrl t o havP arcPrtPrl thP ri2ht) tn PnfnrrP t hi, A2fPPmPnt a2ainst ynll a, a thirrl
                                     party beneficiary thereof.



                                     Any end-user question s, complaints or claims with respect to the Software should be directed to
                                     help@fortnite.com.


                                     18.4 Sam sung GALAXY Users.



                                     The following additional terms and conditions apply with respect to Software available for use on the
                                     Samsung GALAXY devices that you own or control:



                                     The Software may provide you t he ability to make payments through Samsung's In-App-Purchase APls. In the
                                     event that you make a payment using Samsung's In-App-Purchase, t he Samsung GALAXY Apps Terms and
                                     Conditions that you entered into with Samsung Electronics co., Ltd. (or its affiliates) regarding the use of
                                     Samsung's In-App-Purchase and its equivalent terms shall apply to the payment and any ref unds related to

                                     such payment.




Dattle ra:;.3

Watch
Get Fortnite                                                                                                                                                             i]-


Terms of Se/'Vlce   Privacy Policy
                                                                                                                                   •mt!_ ."'
                                                                                                                                          u.
                                                                                                                                                ___ IJ
                                                                                                                                               PC
                                                                                                                                               G.a-ME
                                                                                                                                                    ',',,
                                                                                                                                                            ,n. ?.1.a    _
                                                                                                                                                                        ,;., ,OS   ~D •i•



                            Case 5:19-cv-00250-FL Document 1-6 Filed 06/18/19 Page 13 of 13
